DETAILED ACTION
This is a non-final Office action in response to communications received on 6/16/2021.  Claims 1-27 were previously cancelled.  Claims 28-37 were previously selected in response to a restriction requirement.  Claims 29 and 34 are cancelled.  Claims 28 and 33 are amended.  Claims 28, 30-33 and 35-37 are pending and are examined.  Claims 38-45 remain pending and are withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.

Response to Arguments
Applicant’s Remarks regarding 103 have been considered, but have not been found persuasive.
Applicant’s arguments in the Remarks, filed 6/16/2021, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “wherein the SN receives  a first key from the 
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai (US 2018/0270654) in view of Lee (US 2013/0343280).
Regarding claim 28, Rajadurai discloses the limitations substantially as follows:
A UE (User Equipment) that is connected to a MN (Master Node) and a SN (Secondary Node) for dual connectivity, the UE comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity)
receive, from the MN, algorithm information and a parameter wherein the MN obtains the algorithm information by negotiation (paras. [0050]-[0051], [0085], [0124]-[0125]: receive from MeNB (i.e. MN) in an RRC message a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the MeNB obtains the selected security parameters like the encryption algorithm through communications/negotiations with the SN); 
derive a ciphering key for a user plane based on the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087]: deriving a user plane encryption key KUPenc (i.e. ciphering key) based on the unique non-repetitive security base key and the freshness parameter)); 
perform secure communication with the SN using the ciphering key (paras. [0050]-[0051], [0088]: performing secure communication with the SN using the plane encryption key), wherein the SN receives  a first key from the MN and the SN derives the ciphering key when the SN obtains a second key from the first key (paras. [0063], [0066]: wherein the SeNB/SN receives the unique non-repetitive security base key KeNB_s from the MeNB and the SN derives the user plan encryption key (KUPenc key) from the unique non-repetitive security base key); and 
Rajadurai does not explicitly disclose the remaining limitations of claim 28 as follows:
control deletion of the ciphering key that is derived by the UE.
However, in the same field of endeavor Lee discloses the limitations of claim 28 as follows:
control deletion of the ciphering key that is derived by the UE (paras. [0077]-[0078], [0080], [0083], [0097]: UE deletes KUPenc, which was derived by the UE from the parameter K.sub.eNB)).


	Regarding claims 29 and 34, Rajadurai and Lee disclose the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 29 and 34 as follows:
wherein the MN receives the algorithm information from the SN (paras. [0124]: the MeNB receives the selected security parameters such as the encryption algorithm information the SeNB) (see also Meeting #84, section 2.1.3: MeNB (i.e. MN) receives the selected algorithm information from the SeNB (i.e. SN))

	Regarding claims 30 and 35, Rajadurai and Lee disclose the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 30 and 35 as follows:
wherein the algorithm information is supported by the SN (paras. [0123]-[0124]: the security parameters are selected/supported by the SN) (See also, Meeting #84, Sections 2.1.2-2.1.3: algorithm is selected by the SeNB according to the security capabilities of the SeNB).

	Regarding claims 31 and 36, Rajadurai and Lee disclose the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 31 and 36 as follows:
wherein the MN controls PDCP (Packet Data Convergence Protocol) count (paras. [0120]: MeNB uses distributed PDCP and PDCP count) (see also Meeting #84, Section 2.1.2: meNB (i.e. MN) uses distributed PDCP).

	Regarding claims 32 and 37, Rajadurai and Lee disclose the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 32 and 37 as follows:
wherein the ciphering key comprise KuPenc (paras. [0066]: key generated is KUPenc key – user plane encryption key) (see also, Meeting #84, Sections 2.1.2, 2.1.4: key generated is KUPenc).

	Regarding claim 33, Rajadurai teaches the limitations substantially as follows:
A method for a UE (User Equipment) in a communication system, the UE being connected to a MN (Master Node) and a SN (Secondary Node) for dual connectivity, the method comprising (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity):
receiving, from the MN, algorithm information and a parameter wherein the MN obtains the algorithm information by negotiation (paras. [0050]-[0051], [0085], [0124]-[0125]: receive from MeNB (i.e. MN) in an RRC message a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the MeNB obtains the selected security parameters like the encryption algorithm through communications/negotiations with the SN); 
deriving a ciphering key for a user plane based on the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087]: deriving a user plane encryption key KUPenc (i.e. ciphering key) based on the unique non-repetitive security base key and the freshness parameter)); 
performing secure communication with the SN using the ciphering key (paras. [0050]-[0051], [0088]: performing secure communication with the SN using the plane encryption key), wherein the SN receives  a first key from the MN and the SN derives the ciphering key when the SN obtains a second key from the first key (paras. [0063], [0066]: wherein the SeNB/SN receives the unique non-repetitive security base key KeNB_s from the MeNB and the SN derives the user plan encryption key (KUPenc key) from the unique non-repetitive security base key); and 
Rajadurai does not explicitly disclose the remaining limitations of claim 33 as follows:
controlling deletion of the ciphering key that is derived by the UE.

controlling deletion of the ciphering key that is derived by the UE (paras. [0077]-[0078], [0080], [0083], [0097]: UE deletes KUPenc, which was derived by the UE from the parameter K.sub.eNB)).
Lee  is combinable with Rajadurai because both are from the same field of using RRC messages and the PDCP protocol in order to establish secure communication with a UE.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to integrate Lee’s method of deleting the ciphering key KUPenc from the UE with the system of Rajadurai in order to increase the security of the system by ensuring that the ciphering key could not be compromised if the UE was hacked or came into the possession of unauthorized third parties.    

Conclusion
For the above-stated reasons, claims 28-37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438